Exhibit 10.3
WARRANT ____
WARRANT TO PURCHASE SHARES
OF COMMON STOCK
OF OMNI BIO PHARMACEUTICAL, INC.
Warrant to Purchase ___ Shares of Common Stock
(subject to adjustment as set forth herein)
Exercise Price $1.50 Per Share
(subject to adjustment as set forth herein)
VOID AFTER 5 P.M., MDT, _______, 2016
THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS SECURITY HAVE
NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), IN RELIANCE UPON THE EXEMPTIONS
FROM REGISTRATION PROVIDED IN THE ACT AND REGULATION D UNDER THE ACT AND HAVE
NOT BEEN REGISTERED UNDER ANY STATE SECURITIES LAWS. AS SUCH, THE PURCHASE OF
THIS SECURITY WAS NECESSARILY WITH THE INTENT OF INVESTMENT AND NOT WITH A VIEW
FOR DISTRIBUTION. THEREFORE, ANY SUBSEQUENT TRANSFER OF THIS SECURITY OR ANY
INTEREST THEREIN WILL BE UNLAWFUL UNLESS IT IS REGISTERED UNDER THE ACT AND ANY
STATE SECURITIES LAWS OR UNLESS AN EXEMPTION FROM REGISTRATION IS AVAILABLE.
FURTHERMORE, IT IS UNLAWFUL TO CONSUMMATE A SALE OR TRANSFER OF THIS SECURITY OR
ANY INTEREST THEREIN, WITHOUT THE OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY
THAT THE PROPOSED TRANSFER OR SALE DOES NOT AFFECT THE EXEMPTIONS RELIED UPON BY
THE COMPANY IN ORIGINALLY DISTRIBUTING THE SECURITY AND THAT REGISTRATION IS NOT
REQUIRED.
Omni Bio Pharmaceutical, Inc., 5350 South Roslyn, Suite 430, Greenwood Village,
CO 80111 (the “Company”), hereby certifies that, for value received, GVC Capital
LLC, 5350 S. Roslyn Street, Suite 400, Greenwood Village, CO, 80111 together
with any subsequent holder of the Warrant, is referred to as the “Holder”), is
entitled, subject to the terms and conditions set forth below, to purchase from
the Company at any time before 5 p.m., MDT time, on  _____, 2016 (the
“Expiration Date”), up to  _____  shares (the “Shares”) of the Company’s $.001
par value Common Stock (the “Common Stock”) at a purchase price of $1.50 per
Share (the “Exercise Price”).
The term “Warrant” as used herein shall include this Warrant and any Warrants
issued in substitution for or replacement of this Warrant, or any Warrants into
which this Warrant may be divided or exchanged. The number and character of the
securities purchasable upon exercise of this Warrant and the Exercise Price are
subject to adjustment as provided below.
This Warrant may be assigned, transferred, sold, offered for sale, or exercised,
in whole or in part, by the Holder upon compliance with all the pertinent
provisions hereof.

 

 



--------------------------------------------------------------------------------



 



1.  
Exercise of Warrant.

  (a)  
Subject to the other terms and conditions of this Warrant, the purchase rights
evidenced by this Warrant may be exercised in whole or in part at any time, and
from time to time before the Expiration Date, by the Holder’s presentation and
surrender of this Warrant to the Company at its principal office, accompanied by
a duly executed Notice of Exercise, in the form attached to and by this
reference incorporated in this Warrant as Exhibit A, and by payment of the
aggregate Exercise Price, in immediately available funds, for that number of
Shares specified in the Notice of Exercise. In the event this Warrant is
exercised in part only, as soon as is practicable after the presentation and
surrender of this Warrant to the Company for exercise, the Company shall execute
and deliver to the Holder a new Warrant, containing the same terms and
conditions as this Warrant, evidencing the right of the Holder to purchase that
number of Shares as to which this Warrant has not been exercised.

  (b)  
Upon receipt of this Warrant by the Company as described in subsection (a)
above, the Holder shall be deemed to be the holder of record of the Shares
issuable upon such exercise, notwithstanding that the transfer books of the
Company may then be closed or that certificates representing such Shares may not
have been prepared or actually delivered to the Holder.

  (c)  
Cashless Exercise Provision: Notwithstanding any provisions herein to the
contrary and if a publicly traded market for the Common Stock of the Company
then exists on any national securities exchange (including the Nasdaq Stock
Market), or the Over-the Counter Electronic Bulletin Board (“OTCBB”) (excluding
pink sheets or any foreign securities exchange), if the Fair Market Value of one
share of Common Stock is greater than the Exercise Price (at the date of
calculation as set forth below), in lieu of exercising this Warrant for cash the
holder may elect to receive Shares equal to the value (as determined below) of
this Warrant (or the portion thereof being cancelled) by surrender of this
Warrant at the principal office of the Company together with a properly endorsed
Conversion Form, a copy of which is attached as Exhibit C, in which event the
Company shall issue to the Holder a number of shares of Common Stock computed
using the following formula:

        X = Y *   (A-B)       A  

             
 
  Where   X=   the number of Shares to be issued to the Holder pursuant to the
cashless exercise provision (the converted Shares).
 
           
 
      Y=   the number of Shares of Common Stock purchasable under the Warrant
or, if only a portion of the Warrant is being exercised, the number of Shares
purchasable under the portion of the Warrant being exercised (at the date of
such calculation)
 
           
 
      A=   the Fair Market Value of one share of the Company’s Common Stock (at
the date of such calculation)
 
           
 
      B=   Exercise Price of the Warrant (as adjusted to the date of such
calculation)

 

 



--------------------------------------------------------------------------------



 



For purposes of this Section 1(c), “Fair Market Value” shall be the last
reported bid price of the Common Stock on the last business day prior to the
date that the Notice of Exercise Form is received by the Company. Receipt may be
in the form of facsimile, mailed original or email to the attention of Robert
Ogden — Chief Financial Officer. bogden@omnibiopharma.com.

2.  
Exchange, Assignment or Loss of Warrant.

(a) This Warrant may be sold, transferred or assigned at any time after the
Warrant has vested, in whole or in part, if (i) the transfer is by operation of
law as a result of the death of the Holder and (ii) to such other persons for
which transaction an exemption from the registration requirements of the Act can
be established to the satisfaction of the Company. Any assignment or transfer of
this Warrant shall be made by the presentation and surrender of this Warrant to
the Company at its principal office, accompanied by a duly executed Assignment
Form, in the form attached to and by this reference incorporated in this Warrant
as Exhibit B. Upon the presentation and surrender of these items to the Company,
the Company, at its sole expense, shall execute and deliver to the new Holder(s)
a new Warrant(s), containing the same terms and conditions as this Warrant, in
the name of the new Holder(s) as named in the Assignment Form, and this Warrant
shall at that time be canceled.
(b) The Company will execute and deliver to the Holder a new Warrant containing
the same terms and conditions as this Warrant upon receipt by the Company of
evidence reasonably satisfactory to it of the loss, theft, destruction, or
mutilation of this Warrant, provided that (i) in the case of loss, theft, or
destruction, the Company receives from the Holder a reasonably satisfactory
indemnification, and (ii) in the case of mutilation, the Holder presents and
surrenders this Warrant to the Company for cancellation. Any new Warrant
executed and delivered shall constitute an additional contractual obligation on
the part of the Company regardless of whether the Warrant that was lost, stolen,
destroyed, or mutilated shall be enforceable by anyone at any time.

3.  
Anti-Dilution Provisions.

  3.1  
Stock Splits, Dividends, Etc.

  (a)  
If the Company shall at any time subdivide its outstanding shares of Common
Stock (or other securities at the time receivable upon the exercise of the
Warrant) by recapitalization, reclassification or split-up thereof, or if the
Company shall declare a stock dividend or distribute shares of Common Stock to
its stockholders, the number of shares of Common Stock subject to this Warrant
immediately prior to such subdivision shall be proportionately increased, and if
the Company shall at any time combine the outstanding shares of Common Stock by
recapitalization, reclassification or combination thereof, the number of shares
of Common Stock subject to this Warrant immediately prior to such combination
shall be proportionately decreased. Any such adjustment and adjustment to the
Exercise Price pursuant to this section shall be effective at the close of
business on the effective date of such subdivision or combination or if any
adjustment is the result of a stock dividend or distribution then the effective
date for such adjustment based thereon shall be the record date therefore.

 

 



--------------------------------------------------------------------------------



 



  (b)  
Whenever the number of shares of Common Stock purchasable upon the exercise of
this Warrant is adjusted, as provided in this section, the Exercise Price shall
be adjusted to the nearest cent by multiplying such Exercise Price immediately
prior to such adjustment by a fraction (x) the numerator of which shall be the
number of shares of Common Stock purchasable upon the exercise immediately prior
to such adjustment, and (y) the denominator of which shall be the number of
shares of Common Stock so purchasable immediately thereafter.

  3.2  
Adjustment for Reorganization, Consolidation, Merger, Etc. In case of any
reorganization of the Company (or any other corporation, the securities of which
are at the time receivable on the exercise of this Warrant) shall consolidate
with or merge into another corporation or convey all or substantially all of its
assets to another corporation, then, and in each such case, the Holder of this
Warrant upon the exercise at any time after the consummation of such
reorganization, consolidation, merger or conveyance, shall be entitled to
receive, in lieu of the securities and property receivable upon the exercise of
this Warrant prior to such consummation, the securities or property to which
such Holder would have been entitled upon such consummation if such Holder had
exercised this Warrant immediately prior thereto; in each such case, the terms
of this Warrant shall be applicable to the securities or property received upon
the exercise of this Warrant after such consummation.

  3.3  
Certificate as to Adjustments. In each case of an adjustment in the number of
shares of Common Stock receivable on the exercise of this Warrant, the Company
at its expense shall promptly compute such adjustment in accordance with the
terms of the Warrant and prepare a certificate executed by an officer of the
Company setting forth such adjustment and showing the facts upon which such
adjustment is based. The Company shall forthwith mail a copy of each such
certificate to each Holder. The failure to prepare or provide such certificate
shall not modify the rights of any party hereunder.

Notices of Record Date, Etc. In case:

  (a)  
the Company shall take a record of the holders of its Common Stock (or other
securities at the time receivable upon the exercise of the Warrant) for the
purpose of entitling them to receive any cash dividend (other than a cash
dividend at the same rate as the rate of the last cash dividend theretofore
paid) or other distribution, or any right to subscribe for, purchase or
otherwise acquire any shares of stock of any class or any other securities, or
to receive any other right; or

 

 



--------------------------------------------------------------------------------



 



  (b)  
of any event under Section 3.2 or any voluntary or involuntary dissolution,
liquidation or winding-up of the Company, then, and in each such case, the
Company shall mail or cause to be mailed to each Holder a notice specifying, as
the case may be, (i) the date on which a record is to be taken for the purpose
of such dividend, distribution or right, and stating the amount and character of
such event, or (ii) the date on which such reorganization, reclassification,
consolidation, merger, conveyance, dissolution, liquidation or winding-up is to
take place, and the time, if any, to be fixed, as to which the holders of record
of Common Stock (or such other securities at the time receivable upon the
exercise of this Warrant) shall be entitled to exchange their shares of Common
Stock (or such other securities) for securities or other property deliverable
upon such event. Such notice shall be mailed at least twenty (20) days prior to
the date therein specified, and this Warrant may be exercised prior to said date
during the term of the Warrant.

  3.5  
Threshold for Adjustments. Anything in this section to the contrary
notwithstanding, the Company shall not be required to give effect to any
adjustment until the cumulative resulting adjustment in the Exercise Price
pursuant to this Section 3 shall have required a change of the Exercise Price by
at least $.01, but when the cumulative net effect of more than one adjustment so
determined shall be to change the Exercise Price by at least $.01, such full
change in the Exercise Price shall thereupon be given effect. No adjustment
shall be made by reason of the issuance of shares upon conversion rights, stock
issuance rights or similar rights currently outstanding or any change in the
number of treasury shares held by the Company.

4.  
Reservation of Shares. The Company hereby agrees that at all times prior to the
Expiration Date, it will have authorized and will reserve and keep available for
issuance and delivery to the Holder that number of Shares that may be required
from time to time for issuance and delivery upon the exercise of the then
unexercised portion of this Warrant and all other similar Warrants then
outstanding and unexercised.
  5.  
Representations and Warranties of the Holder.

  (a)  
The Holder represents and warrants that the Holder is acquiring this Warrant and
the Shares solely for the Holder’s own account for investment and not with a
view to or for sale or distribution of said Warrant or Shares or any part
thereof. The Holder also represents that the entire legal and beneficial
interests of this Warrant and Shares the Holder is acquiring are being acquired
for, and will be held for, the Holder’s account only.

  (b)  
The Holder understands that this Warrant and the Shares have not been registered
under the Act, or the securities laws of any applicable state, on the basis that
no distribution or public offering of the stock of the Company is to be
effected. The Holder realizes that the basis for the exemption may not be
present if, notwithstanding the Holder’s representations, the Holder has a
present intention of acquiring the securities for a fixed or determinable period
in the future, selling (in connection with a distribution or otherwise),
granting any participation in, or otherwise distributing the securities. The
Holder has no such present intention.

 

 



--------------------------------------------------------------------------------



 



  (c)  
The Holder recognizes that this Warrant and the Shares must be held indefinitely
unless they are subsequently registered under the Act or an exemption from such
registration is available. The Holder recognizes that the Company has no
obligation to register this Warrant or the Shares, or to comply with any
exemption from such registration. This Warrant, the Shares, and all other
securities issued or issuable upon exercise of this Warrant, may not be offered,
sold or transferred, in whole or in part, except in compliance with the Act, and
except in compliance with all applicable state securities statutes.

  (d)  
The Holder understands and agrees that all certificates evidencing the Shares
shall bear legends substantially in the form of the following:

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), IN RELIANCE
UPON THE EXEMPTIONS FROM REGISTRATION PROVIDED IN THE ACT AND REGULATION D UNDER
THE ACT AND HAVE NOT BEEN REGISTERED UNDER ANY STATE SECURITIES LAWS. AS SUCH,
THE ACQUISITION OF THIS SECURITY WAS NECESSARILY WITH THE INTENT OF INVESTMENT
AND NOT WITH A VIEW FOR DISTRIBUTION. THEREFORE, ANY SUBSEQUENT TRANSFER OF THIS
SECURITY OR ANY INTEREST THEREIN WILL BE UNLAWFUL UNLESS IT IS REGISTERED UNDER
THE ACT AND ANY STATE SECURITIES LAWS OR UNLESS AN EXEMPTION FROM REGISTRATION
IS AVAILABLE. FURTHERMORE, IT IS UNLAWFUL TO CONSUMMATE A SALE OR TRANSFER OF
THIS SECURITY OR ANY INTEREST THEREIN, WITHOUT THE OPINION OF COUNSEL ACCEPTABLE
TO THE COMPANY THAT THE PROPOSED TRANSFER OR SALE DOES NOT AFFECT THE EXEMPTIONS
RELIED UPON BY THE COMPANY IN ORIGINALLY DISTRIBUTING THE SECURITY AND THAT
REGISTRATION IS NOT REQUIRED.

6.  
Fractional Shares. No fractional shares or scrip representing fractional shares
shall be issued upon the exercise of all or any part of this Warrant. With
respect to any fraction of a Share of any security called for upon any exercise
of this Warrant, the Company shall pay to the Holder an amount in money equal to
that fraction multiplied by the Fair Market Value of that Share. “Fair Market
Value” shall be the last reported sale price of the Common Stock on a publicly
traded market for the Common Stock on the last business day prior to the date of
the applicable exercise of this Warrant, or if no such sale is made on such day,
the reported closing price for such day; provided that if at the time a publicly
traded market for the Common Stock does not exist on any national securities
exchange (including the Nasdaq Stock Market), or the OTC Bulletin Board, “Fair
Market Value” shall be the fair market value of a share determined in good faith
by the Company.
  7.  
Piggyback Registration.

  (a)  
If the Company at any time from and after the date of this Warrant proposes to
register under the Act (except by a Form S-4 or Form S-8 Registration Statement
or any successor forms thereto) any of its securities, it will give written
notice to the Holder of this Warrant and any shares issuable upon exercise
hereof (the “Warrant Shares”) of its intention to do so and, on the written
request of the Holder hereof given within twenty (20) days after receipt of any
such notice (which request shall specify the interest in this Warrant or the
Warrant Shares intended to be sold or disposed of by the holder hereof and
describe the nature of any proposed sale or other disposition thereof), the
Company will use its best efforts to cause all such Warrant Shares covered by
the notice to be included in such registration statement proposed to be filed by
the Company; provided that:

  (i)  
if a greater number of Warrant Shares is offered for participation in the
proposed offering than in the reasonable opinion of the managing underwriter of
the proposed offering can be accommodated without adversely affecting the
proposed offering, then the amount of Warrant Shares proposed to be offered by
the Holder for registration, as well as the number of securities of any other
selling shareholders participating in the registration, shall be proportionately
reduced to a number deemed satisfactory by the managing underwriter;

 

 



--------------------------------------------------------------------------------



 



  (ii)  
the Company may, at its sole discretion and without the consent of the Holder of
the Warrant Shares, withdraw such registration statement and abandon the
proposed offering in which such holder had requested to participate;

  (iii)  
if the offering to which the registration statement relates is to be distributed
by or through an underwriter, the Holder of the Warrant Shares shall agree, as a
condition to the inclusion of such holder’s securities in such registration, to
sell securities held by such holder through such underwriter on the same terms
and conditions as the underwriter agrees to sell securities on behalf of the
Company and not to sell, transfer, pledge, assign or otherwise dispose of the
Warrant Shares not sold by such holder in such offering for such period (up to
180 days after the effective date of the registration statement) as may be
required by the underwriter; and

  (iv)  
the Company shall not be obligated to include any Warrant Shares in any such
registration if the Holder is able to sell all of the Warrant Shares in a single
transaction pursuant to Rule 144 under the Act (or any other similar rule or
regulation) during the three-month period beginning on the date such notice is
received by such holder, calculated as of the date of such receipt.

  (b)  
Upon the exercise of registration rights pursuant to this Section 7, the Holder
agrees to supply the Company with such information as may be required by the
Company to register or qualify the shares to be registered.

  (c)  
With respect to each inclusion of securities in a registration statement
pursuant to this Section 7, the Company shall bear the following fees, costs,
and expenses: all registration, filing and FINRA fees, printing expenses, fees
and disbursements of counsel and accountants for the Company, fees and
disbursements of counsel for the underwriter or underwriters of such securities
(if the Company is required to bear such fees and disbursements), all internal
expenses, and legal fees and disbursements and other expenses of complying with
state securities laws of any jurisdictions in which the securities to be offered
are to be registered or qualified. Fees and disbursements of special counsel and
accountants for the selling Holder of Warrant Shares, underwriting discounts and
commissions, and transfer taxes for selling holder and any other expenses
relating to the sale of securities by the selling Holder not expressly included
above shall be borne by the selling Holder.

8.  
Rights of the Holder. The Holder shall not be entitled to any rights as a
shareholder of the Company by reason of this Warrant, either at law or equity.
The Company covenants, however, that for so long as this Warrant is at least
partially unexercised, it will furnish to the Holder of this Warrant at the
Holder’s request copies of all reports and communications furnished to the
shareholders of the Company.

 

 



--------------------------------------------------------------------------------



 



9.  
Taxes Due Upon Exercise, Etc. The Company shall pay any and all issue or
transfer taxes, including, but not limited to, all federal or state taxes, that
may be payable with respect to the transfer of this Warrant or the issue or
delivery of Shares upon the exercise of this Warrant. The Holder shall be
responsible, and shall pay, any income or other taxes that may be due upon sale
or other disposition of this Warrant or the Shares.

10.  
Shares to be Fully Paid. The Company covenants that all Shares that may be
issued and delivered to the Holder of this Warrant upon the exercise of this
Warrant will be, upon such delivery, validly and duly issued, fully paid and
non-assessable.

11.  
Notices. All notices, certificates, requests, or other similar items provided
for in this Warrant shall be in writing and shall be personally delivered or
deposited in the United States mail, postage prepaid, addressed to the
respective party as indicated in the portions of this Warrant preceding
Section 1. All notices shall be deemed to be delivered upon personal delivery or
upon the expiration of three (3) business days following deposit in the United
States mail, postage prepaid. The addresses of the parties may be changed, and
addresses of other Holders and holders of Shares may be specified, by written
notice delivered pursuant to this Section 11. The Company’s principal office
shall be deemed to be the address provided pursuant to this Section for the
delivery of notices to the Company.

12.  
Applicable Law. This Warrant shall be governed by and construed in accordance
with the laws of the State of Colorado, and courts located in Colorado shall
have exclusive jurisdiction over all disputes arising hereunder except as
provided in Section 13 hereof.

13.  
Dispute Resolution. The parties shall attempt in good faith to resolve any
controversy or claim arising out of or relating to this Warrant, or the breach,
termination, or validity thereof (a “Dispute”) promptly by negotiation between
the parties. If a Dispute has not been resolved within thirty (30) days by
negotiation, the parties shall attempt to mediate the Dispute through the
selection of a mutually agreeable mediator who shall conduct such mediation in
confidence. If a Dispute is not resolved by mediation within sixty (60) days of
submission to the mediator, then the Dispute shall be settled by arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association, and governed by the United States Arbitration Act, 9 U.S.C. §§
1-16, except as otherwise provided herein. Judgment upon the award rendered by
the arbitrator may be entered by any court having jurisdiction thereof. The
place of any dispute resolution hereunder shall be Denver, Colorado. Each party
shall be responsible for its own attorney fees incurred during any phase of
dispute resolution. The arbitrator shall apply the law to the dispute in the
same manner as a judge as though the dispute was before a court of law of the
State of Colorado. The arbitrator shall have the authority to award any remedy
or relief that a court of the State of Colorado could order or grant, including,
without limitation, specific performance of any obligation created under the
Agreement, the issuance of an injunction, or the imposition of sanctions for
abuse or frustration of the arbitration process. Notwithstanding the foregoing,
the arbitrator shall not have authority to award punitive damages. The parties
shall take all reasonable steps necessary to conduct a hearing no later than
forty-five (45) days after submission of the matter to arbitration. The
arbitrator shall render his decision within fifteen (15) days after the close of
the arbitration hearing. The arbitration award shall be in writing and shall
specify the factual and legal bases for the award.

 

 



--------------------------------------------------------------------------------



 



14.  
Market Standoff Agreement. The Holder shall not sell, dispose of, transfer, make
any short sale of, grant any option for the purchase of, or enter into any
hedging or similar transaction with the same economic effect as a sale, any
Common Stock (or other securities) of the Company held by the Holder, for a
period of time specified by the managing underwriter(s) or placement agent(s),
as applicable (not to exceed one hundred eighty (180) days) following the
effective date of a primary underwritten public offering by the Company of any
Common Stock (or other securities) or private placement by the Company of any
Common Stock (or other securities). Holder agrees to execute and deliver such
other agreements as may be reasonably requested by the Company and/or the
managing underwriter(s) or placement agent(s) which are consistent with the
foregoing or which are necessary to give further effect thereto. In order to
enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to such Common Stock (or other securities) until the
end of such period. The underwriters or placement agents of the Company’s stock
are intended third party beneficiaries of this Section 14 and shall have the
right, power and authority to enforce the provisions hereof as though they were
a party hereto.
  15.  
Miscellaneous Provisions.

  (a)  
Subject to the terms and conditions contained herein, this Warrant shall be
binding on the Company and its successors and shall be binding on and inure to
the benefit of the original Holder, his successors and assigns and all holders
of Shares and the exercise of this Warrant in full shall not terminate the
provisions of this Warrant as it relates to holders of Shares received upon
exercise of this Warrant.

  (b)  
This Warrant cannot be changed or terminated or any performance or condition
waived in whole or in part except by an agreement in writing signed by the party
against whom enforcement of the change, termination or waiver is sought.

  (c)  
If any provision of this Warrant shall be held to be invalid, illegal or
unenforceable, such provision shall be severed, enforced to the extent possible,
or modified in such a way as to make it enforceable, and the invalidity,
illegality or unenforceability shall not affect the remainder of this Warrant.

  (d)  
The Company agrees to execute such further agreements, conveyances, certificates
and other documents as may be reasonably requested by the Holder to effectuate
the intent and provisions of this Warrant.

  (e)  
Paragraph headings used in this Warrant are for convenience only and shall not
be taken or construed to define or limit any of the terms or provisions of this
Warrant. Unless otherwise provided, or unless the context shall otherwise
require, the use of the singular shall include the plural and the use of any
gender shall include all genders.

 

 



--------------------------------------------------------------------------------



 



                          OMNI BIO PHARMACEUTICAL, INC.    
 
                ATTEST:            
 
               
By:
      By:        
 
 
 
Robert Ogden      
 
Edward Larkin    
 
  Chief Financial Officer and Secretary       Chief Operating Officer    

Date:                                         

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
OMNI BIO PHARMACEUTICAL, INC.
NOTICE OF EXERCISE
(To be executed by a Holder desiring to exercise the right to purchase Shares
pursuant to a Warrant.)
The undersigned Holder of a Warrant hereby:
(a) irrevocably elects to exercise the Warrant to the extent of purchasing
 _____  Shares;
(b) makes payment in full of the aggregate Exercise Price for those Shares in
the amount of $______ by the delivery of immediately available funds in the
amount of $______;
(c) requests that certificates evidencing the securities underlying such Shares
be issued in the name of the undersigned, or, if the name and address of some
other person is specified below, in the name of such other person:

         
 
 
 
   
 
 
 
   
 
 
 
(Name and address of person other than the
undersigned in whose name Shares are to be registered)    

(d) requests, if the number of Shares purchased are not all the Shares
purchasable pursuant to the unexercised portion of the Warrant, that a new
Warrant of like tenor for the remaining Shares purchasable pursuant to the
Warrant be issued and delivered to the undersigned at the address stated below.

                 
Dated:
               
 
 
 
     
 
Signature    
 
          (This signature must conform in all respects to the name of the Holder
as specified on the face of the Warrant.)    
 
                              Social Security Number            
 
         
 
    or Employer ID Number       Printed Name    
 
      Address:        
 
         
 
   
 
               
 
         
 
   

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
OMNI BIO PHARMACEUTICAL, INC.
ASSIGNMENT FORM
FOR VALUE RECEIVED, the undersigned, ______, hereby sells, assigns and transfers
unto:

         
Name:
       
 
 
 
(Please type or print in block letters)    
 
       
Address
  :    
 
 
 
   
 
       
 
 
 
   

Tax ID or SSN:                                                              
the right to purchase ______ Shares of Omni Bio Pharmaceutical, Inc. (the
“Company”) pursuant to the terms and conditions of the Warrant held by the
undersigned. The undersigned hereby authorizes and directs the Company (i) to
issue and deliver to the above-named assignee at the above address a new Warrant
pursuant to which the rights to purchase being assigned may be exercised, and
(ii) if there are rights to purchase Shares remaining pursuant to the
undersigned’s Warrant after the assignment contemplated herein, to issue and
deliver to the undersigned at the address stated below a new Warrant evidencing
the right to purchase the number of Shares remaining after issuance and delivery
of the Warrant to the above-named assignee. Except for the number of Shares
purchasable, the new Warrants to be issued and delivered by the Company are to
contain the same terms and conditions as the undersigned’s Warrant. To complete
the assignment contemplated by this Assignment Form, the undersigned hereby
irrevocably constitutes and appoints ______ as the undersigned’s
attorney-in-fact to transfer the Warrants and the rights thereunder on the books
of the Company with full power of substitution for these purposes.

                 
Dated:
                                      Signature             (This signature must
conform in all respects             to the name of the Holder as specified on
the             face of the Warrant.)    
 
                                      Printed Name    
 
               
 
      Address:        
 
         
 
   
 
                             

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C
OMNI BIO PHARMACEUTICAL, INC.
WARRANT CONVERSION EXERCISE FORM
TO:      Omni Bio Pharmaceutical, Inc.
Pursuant to Section 1(c) of the Warrant, the Holder hereby irrevocably elects to
convert the Warrant with respect to  _____  Shares of the Company into  _____ 
Shares of the Company. A conversion calculation is attached hereto.
The undersigned requests that certificates for such Shares be issued as follows:

             
 
  Name:        
 
     
 
   
 
           
 
  Address:        
 
     
 
   
 
           
 
  Deliver to:        
 
     
 
   

The Holder requests, if the number of Shares converted are not all the Shares
purchasable pursuant to the unexercised portion of the Warrant, that a new
Warrant of like tenor for the remaining Shares purchasable pursuant to the
Warrant be issued and delivered to the undersigned at the address stated above.
Signature                                               Dated                  
                       
CALCULATION OF WARRANT CONVERSION

         
Converted Shares
  =   Net Value
   FMV
 
       
Fair Market Value (FMV)
  =   $                    
 
       
Net Value
  =   Aggregate FMV — Aggregate Exercise Price
 
       
 
  =   $                     –                     
 
       
 
  =   $                    
 
       
Converted Shares
  =                       
 
       
Fractional Converted Shares
  =                       (1)

      (1)  
Omni Bio Pharmaceutical, Inc. to pay for fractional Shares in cash @ FMV per
Share.

 

13